Rakestkaw, J.
The “appellant” by his counsel filed his petition for permission to file a belated appeal in this cause. The petition discloses that he was tried for vehicle taking on January 15, 1963. He was found guilty by the court. He filed his motion for a new trial on January 22, 1963. After his motion for a new trial was overruled he filed his motion for appeal bond, and on February 15, 1963, was sentenced from one to ten years at the Indiana Reformatory. The court set his appeal bond at $7,500.00, and he furnished an appropriate appeal bond.
On August 23, 1963, the state by the deputy prosecuting attorney, and defendant’s attorney appeared, but the defendant failed to appear, and his appeal bond was forfeited and his re-arrest ordered. On January 21, 1964, he appeared with his attorneys, and his attorneys withdrew their appearance. He was then sent to the reformatory to serve his sentence.
The defendant is now out on parole and seeks this belated appeal to expunge his conviction from the records.
*288*287As readily admitted by the appellant in his brief, a person seeking a belated appeal must show good cause to excuse the *288delay. State ex rel. Casey v. Murray (1952), 231 Ind. 74, 106 N. E. 2d 911; Barker v. State (1961), 242 Ind. 5, 175 N. E. 2d 353.
Taking the statements contained in the appellant’s petition, there is no explanation for the appellant’s whereabout between February 25, 1963 and January 21, 1964. The record does show that he failed to appear, pursuant to court order and that his appeal bond was forfeited.
It is therefore ordered that the petitioner’s verified petition for permission to file a belated appeal be dismissed.
Myers, C. J., Arterburn and Jackson, JJ., concur. Achor, J., not participating.
Note. — Reported in 215 N. E. 2d 189.